                       IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MISSOURI
                                 WESTERN DIVISION

A.P.,                                                )
                                                     )
                       Plaintiff,                    )
                                                     )
v.                                                   )       Case No.    4:19-cv-00351-SRB
                                                     )
WILLIAM JEWELL COLLEGE,                              )
                                                     )
                       Defendant.                    )

                                             ORDER

        Before the Court is Defendant’s Partial Motion to Dismiss for Lack of Subject Matter

Jurisdiction and Failure to State a Claim. (Doc. #12). The motion is granted in part and denied

in part. The motion is granted with respect to Counts VI and VII, which are dismissed. The

motion is denied in all other respects.

        I.     Background

        Plaintiff A.P. filed her Complaint and Jury Demand on May 3, 2019. Plaintiff alleges she

was raped by a freshman student-athlete, Z.P., at Defendant William Jewell College on or about

September 30, 2017. At the time, Plaintiff was also freshman at Defendant. Plaintiff alleges the

rape occurred in her dorm room on Defendant’s campus, where Defendant required all freshmen

to live. Plaintiff alleges Defendant instituted a “knock and check” policy at Plaintiff’s dormitory

“requiring the resident assistants (“RAs”) to check on the occupants of each dormitory room at

or around midnight or 1:00 a.m. each morning to ensure that no individuals were in the rooms

who were not authorized to be within the room.” (Doc. #1, ¶ 24). Plaintiff alleges this policy

was enforced for only one week after school began. (Doc. #1, ¶ 25).




         Case 4:19-cv-00351-SRB Document 23 Filed 07/26/19 Page 1 of 11
       Plaintiff alleges Z.P. committed other, prior acts of sexual harassment and/or sexual

assault on Defendant’s campus and about which Defendant was aware. Plaintiff also alleges that

prior to becoming a student at Defendant, Z.P. committed an act of a sexual nature that resulted

in him being transferred to an alternative high school for the remainder of his senior year.

Plaintiff alleges Defendant should have requested a copy of Z.P.’s final high school file, which

would have alerted Defendant to Z.P.’s acts. Plaintiff alleges Defendant “had actual knowledge

of Z.P.’s prior acts of sexual harassment and acted with deliberate indifference to this known

harassment and inherent risk presented Plaintiff and other females on campus.” (Doc. #1, ¶ 2).

       Plaintiff notified two of her professors about the rape on or about October 2, 2017.

Plaintiff reported the rape to the Liberty, Missouri Police Department on or about October 4,

2017. Plaintiff alleges that after the rape she was “intimidated by those in a position of authority

at [Defendant]” and was discouraged “from seeking mental health treatment” and “from seeking

counsel[.]” (Doc. #1, ¶ 91). As a result, Plaintiff withdrew from enrollment with Defendant and

has not returned.

       Plaintiff’s Complaint includes eight counts: 1) Count I – Violation of Title IX, 20 U.S.C.

§ 1681(a); 2) Count II – Attorney Fees; 3) Count III – Negligent Failure to Protect; 4) Count IV

– Premises Liability; 5) Count V – Negligent Supervision; 6) Count VI – Administrative

Negligence; 7) Count VII – Breach of Fiduciary Duty; and 8) Count VIII – Punitive Damages.

By its present motion, Defendant asks the Court to dismiss Plaintiff’s request for prospective

injunctive relief in connection with Count I. Defendant argues the Court does not have subject-

matter jurisdiction to issue an injunction in connection with Count I because Plaintiff lacks

standing to seek changes to Defendant’s sexual harassment/assault policies in that such changes

would not redress Plaintiff’s injury given she is no longer a student at Defendant. Defendant



                                                 2

         Case 4:19-cv-00351-SRB Document 23 Filed 07/26/19 Page 2 of 11
also seeks dismissal in full of Counts III, VI, and VII. Defendant argues Counts III and VI must

be dismissed for failure to state a claim because Missouri law does not recognize such claims.

Finally, Defendant argues Count VII should be dismissed for failure to state a claim because

Plaintiff does not allege facts that would support a finding of the necessary elements of a

fiduciary relationship.

       II.     Legal Standard

       Federal Rule of Civil Procedure 12(b)(1) provides for the dismissal of a complaint over

which the Court lacks subject-matter jurisdiction. “In order to properly dismiss for lack of

subject matter jurisdiction under Rule 12(b)(1), the complaint must be successfully challenged

on its face or on the factual truthfulness of its averments.” Titus v. Sullivan, 4 F.3d 590, 593 (8th

Cir. 1993) (citing Osborn v. United States, 918 F.2d 724, 729 n.6 (8th Cir. 1990)). Here,

Defendant raises a facial challenge. “In a facial challenge to jurisdiction, all of the factual

allegations concerning jurisdiction are presumed to be true and the motion is successful if the

plaintiff fails to allege an element necessary for subject matter jurisdiction.” Id. (citation

omitted).

       Article III standing is necessary to the Court’s jurisdiction. Lujan v. Defenders of

Wildlife, 504 U.S. 555, 559-60 (1992). Article III standing requires a plaintiff to have suffered

an injury in fact that is fairly traceable to the defendant’s challenged conduct and that can be

redressed by a favorable decision. Id. “To have Article III standing to seek prospective relief,

plaintiffs must show they are likely to suffer future injury that will be remedied by the relief

sought.” Elizabeth M. v. Montenez, 458 F.3d 779, 784 (8th Cir. 2006).

       Pursuant to Rule 12(b)(6), a claim may be dismissed for “failure to state a claim upon

which relief can be granted.” “To survive a motion to dismiss [for failure to state a claim], a



                                                  3

         Case 4:19-cv-00351-SRB Document 23 Filed 07/26/19 Page 3 of 11
complaint must contain sufficient factual matter, accepted as true, to state a claim to relief that is

plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 570 (2007)) (internal citations omitted); see Zink v. Lombardi, 783 F.3d

1089, 1098 (8th Cir. 2015). “A claim has facial plausibility when the plaintiff pleads factual

content that allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Ash v. Anderson Merchs., LLC, 799 F.3d 957, 960 (8th Cir. 2015) (quoting

Iqbal, 556 U.S. at 678) (internal quotations omitted).

        The Court must consider all facts alleged in the Complaint as true when considering a

motion to dismiss. See Data Mfg., Inc. v. United Parcel Service, Inc., 557 F.3d 849, 851 (8th

Cir. 2009) (noting “[t]he factual allegations of a complaint are assumed true and construed in

favor of the plaintiff, even if it strikes a savvy judge that actual proof of those facts is

improbable”). However, allegations that are “legal conclusions or formulaic recitation of the

elements of a cause of action . . . may properly be set aside.” Braden v. Wal-Mart Stores, Inc.,

588 F.3d 585, 594 (8th Cir. 2009) (quoting Iqbal, 556 U.S. at 677) (internal citations omitted).

        III.    Discussion

                a.      Count I – Injunctive Relief

        In connection with Count I, Plaintiff requests an injunction that would require Defendant

to adopt new or revised sexual harassment policies, to distribute those policies to students, and to

provide for an independent annual review of compliance with sexual harassment policies. (Doc.

#1, pp. 32-33). Defendant argues Plaintiff’s request for such an injunction must be dismissed

because “Plaintiff fails to demonstrate that she is likely to suffer a future injury from the

[Defendant’s] alleged noncompliance with Title IX that would be remedied by changes to how

the [Defendant] investigates and adjudicates sexual misconduct.” (Doc. #13, p. 7).



                                                   4

         Case 4:19-cv-00351-SRB Document 23 Filed 07/26/19 Page 4 of 11
       Defendant relies primarily on Grandson v. Univ. of Minnesota, 272 F.3d 568 (8th Cir.

2001). Initially, Grandson was an Eighth Circuit affirmance of a grant of summary judgment;

Grandson was not decided on a motion to dismiss. Id. at 571. In Grandson, four plaintiffs

brought Title IX claims for gender discrimination in athletic programming. Id. The district court

granted summary judgment on the claims for injunctive relief finding each of the four plaintiffs

lacked standing to seek such relief. Id. at 574. The Eighth Circuit affirmed. Id. Three of the

plaintiffs had no remaining NCAA eligibility, and the fourth plaintiff did not play on a varsity

team. Id. With respect to the fourth plaintiff, the Eighth Circuit found it “wholly speculative”

that she might return to defendant school. Id. The Eighth Circuit’s finding was made with the

benefit of evidence developed during discovery. Id.

       This case is in its earliest stages, and the Court has the benefit only of Plaintiff’s

allegations in her Complaint, which must be accepted as true. Plaintiff alleges she was forced to

leave the school as a result of Defendant’s actions and policies. (Doc. #1, ¶¶ 91-92). Plaintiff

also alleges she was a freshman in 2017, but Plaintiff’s Complaint is silent as to whether she has

continued college-level studies elsewhere or has plans to possibly return to school with

Defendant. Plaintiff’s silence with respect to any intention to return to school with Defendant is

not the same as affirmative allegations of circumstances that preclude her ability to return to

school with Defendant. This issue is better resolved on summary judgment after relevant facts

have been developed in discovery. See R.S. ex rel. S.S. v. Minnewaska Area Sch. Dist. No. 2149,

894 F. Supp. 2d 1128, 1148 (D. Minn. 2012) (denying motion to dismiss claim for injunctive

relief where Plaintiff student had moved out of school district and finding “motion would be

more appropriate as a motion for partial summary judgment, brought after both sides have had




                                                  5

         Case 4:19-cv-00351-SRB Document 23 Filed 07/26/19 Page 5 of 11
time to explore this issue through discovery[]”). Defendant’s motion to dismiss Plaintiff’s

request for injunctive relief in connection with Count I is denied.

               b.      Count III – Negligent Failure to Protect

       “A negligence claim requires proof of: (1) a legal duty of the defendant to protect

plaintiff from injury, (2) breach of the duty, (3) proximate cause, and (4) injury to the plaintiff.”

Nickel v. Stephens College, 480 S.W.3d 390, 400 (Mo. App. W.D. 2015). Whether a duty exists

is a question of law. Spencer v. American Airlines, Inc., 553 S.W.3d 861, 866-67 (Mo. App.

E.D. 2018). Plaintiff alleges in Count III, “Defendant . . . had a duty to provide reasonable

protection to Plaintiff as a student assigned to one of [Defendant’s] dormitories.” (Doc. #1,

¶ 109). Plaintiff further alleges Defendant “required its freshmen students, including Plaintiff, to

live in its on-campus dormitories.” (Doc. #1, ¶ 148).

       Defendant argues Plaintiff’s Count III fails to state a claim because “[u]nder Missouri

law . . . the relationship between student and college does not give rise to a general duty to

protect from harm.” (Doc. #13, p. 10) (citing Nickel, 480 S.W.3d at 401). Defendant further

argues that “[t]o the extent Plaintiff claims the [Defendant] was aware of a dangerous condition

on its property in the form of Z.P. himself, that theory is already stated in Count IV for premises

liability and Count V for negligent supervision.” (Doc. #13, p. 9).

       In connection with Count III, Plaintiff alleges Defendant was negligent in failing to

perform room checks, allowing male students unimpeded access to halls occupied by female

students, and failing to lock hallway doors, among other acts. (Doc. #1, ¶ 111). Plaintiff’s

allegations in Count III implicate more than a general duty to protect. The Court finds Count III

as pleaded could support a finding that Defendant owed a duty to protect Plaintiff from harm

caused by a third party if evidence developed during discovery reveals 1) the existence of a



                                                  6

         Case 4:19-cv-00351-SRB Document 23 Filed 07/26/19 Page 6 of 11
landlord-tenant relationship between Defendant and Plaintiff and 2) special circumstances

warranting the imposition of a duty. See Letsinger v. Drury College, 68 S.W.3d 408, 411 (Mo.

banc 2002) (reversing grant of summary judgment to Drury College on student plaintiff’s

negligence claim where genuine issue of material fact existed regarding whether landlord-tenant

relationship existed between student plaintiff and Drury College). “‘Special circumstances’ in

this context means evidence that shows the risk of being attacked was increased by some action

or failure of the landlord; i.e., the landlord’s action or inaction presented the criminals with a

particular focus or unique opportunity for their criminal activities.” Id. (citation omitted).

          The Court finds Plaintiff’s allegations in Count III are sufficient to survive dismissal at

this early stage in the litigation, and Defendant’s motion to dismiss Plaintiff’s Count III is

denied.

                 c.      Count VI – Administrative Negligence

          Plaintiff alleges in Count VI, “As a result of the relationship existing between Defendant .

. . and Plaintiff as described above, Defendant . . . had a duty to exercise and furnish such degree

of care as a reasonably prudent educational institution would have provided to Plaintiff under

similar circumstances.” (Doc. #1, ¶ 141). Plaintiff alleges Defendant was negligent in the

exercise of this duty by failing to adopt necessary policies, failing to provide adequate and

necessary training, and failing to enforce and comply with its policies. (Doc. #1, ¶ 142).

Defendant argues “there is no such thing as ‘administrative negligence,’ and colleges do not have

a general duty to act as a ‘reasonably prudent educational institution’ in ensuring student safety.”

(Doc. #13, p. 11). Plaintiff responds, “Plaintiff’s allegations in Count VI of her Complaint are

not based on any duty by the mere fact that she was a student at Defendant . . ., rather, Plaintiff’s

Complaint establishes the duty assumed by Defendant relative to the promulgation and



                                                    7

           Case 4:19-cv-00351-SRB Document 23 Filed 07/26/19 Page 7 of 11
enforcement of policies relating to sexual assault/harassment.” (Doc. #16, p. 11). Plaintiff’s

argument is essentially that because Defendant adopted sexual harassment/assault policies, it was

duty bound to adopt “adequate and necessary” policies. (Doc. #1, ¶ 142).

       Plaintiff’s response cites only one case for a general statement of the law regarding

assumption of a duty “by contract or by conduct[.]” (Doc. #16, pp. 11-12) (citing Bowan ex rel.

Bowan, 135 S.W.3d 452, 457 (Mo. App. E.D. 2004)). Plaintiff does not cite to the Court any

case in which a defendant was found to have assumed a duty to promulgate and enforce any type

of policy, and Plaintiff does not cite to the Court any case in which a defendant was found to

have assumed a duty in any “administrative” context.

       The Court is persuaded that the reasoning in cases cited by Defendant precludes the

finding that Defendant assumed a duty by its promulgation of sexual assault/harassment policies.

In Wood v. Centermark Props., Inc., 984 S.W.2d 517, 525 (Mo. App. E.D. 1998), the court

found a mall did not assume a duty to protect its tenant’s employee from the criminal acts of

third parties by employing a security force. The Wood court stated, “Centermark’s employment

of a security force which had a policy of patrolling those areas does not create an assumed duty.”

Id. In Miller v. South Cnty. Ctr., Inc., 857 S.W.2d 507, 512 (Mo. App. E.D. 1993), the court held

a shopping center did not assume a duty “to guard against or warn of the alleged attack upon

[p]laintiff” by employing security guards. The court concluded, “Greater prudence than the law

otherwise requires is not a proper basis for the imposition of a duty; it is conduct society seeks to

encourage.” Id.

       Initially, the Court agrees that Defendant did not owe a duty to Plaintiff by virtue of their

college-student relationship. See Nickel, 480 S.W.3d at 401 (“[N]o special relationship exists

between a college and its students even when it comes to matters of safety.”). To find that



                                                  8

         Case 4:19-cv-00351-SRB Document 23 Filed 07/26/19 Page 8 of 11
Defendant assumed a duty to adopt “adequate and necessary” sexual harassment/assault policies

by its promulgation of sexual harassment/assault policies, goes against the reasoning in Wood

and Miller. Defendant’s motion to dismiss Plaintiff’s Count VI is granted.

                d.      Count VII – Breach of Fiduciary Duty

        Defendant argues Count VII must be dismissed because Plaintiff does not allege facts

that could support the finding of at least two elements necessary for the formation of a fiduciary

relationship. Specifically, Defendant argues Plaintiff does not allege Defendant possessed or

controlled Plaintiff’s property and Plaintiff does not allege Defendant manipulated Plaintiff’s

actions. In Shapiro v. Butterfield, 921 S.W.2d 649, 651 (Mo. App. E.D. 1996), which is the only

fiduciary-duty case arising in the higher-education context that was cited by either party, the

court outlined the necessary elements of a fiduciary relationship:

        (1) as between parties, one must be subservient to the dominant mind and will of
        the other as a result of age, state of health, illiteracy, mental disability, or ignorance;
        (2) things of value such as land, monies, business, or other things of value must be
        possessed or managed by the dominant party; (3) there must be a surrender of
        independence by the subservient party to the dominant party; (4) there must be an
        automatic or habitual manipulation of the actions of the subservient party by the
        dominant party; and (5) there must be a showing that the subservient party places a
        trust and confidence in the dominant party.

(citation omitted).

        As to the formation of a fiduciary relationship, Plaintiff alleges in Count VII:

        By requiring its freshmen, such as Z.P. and Plaintiff to reside in its dormitories, in
        maintaining ownership, possession, and control over Plaintiff’s dormitory and its
        residents, including Plaintiff, by assuming authority and duty to control, direct, and
        supervise the conduct of its residents, and by promising to them that it would
        enforce its own policies and procedures expressly designed to ensure the safety of
        its residents from sexual assault in its dormitories, a fiduciary relationship existed
        between Plaintiff and Defendant[.]”

(Doc. #1, ¶ 155). Specifically with respect to Defendant’s control over dormitory residents,

Plaintiff alleges:

                                                    9

         Case 4:19-cv-00351-SRB Document 23 Filed 07/26/19 Page 9 of 11
       Defendant . . . maintained ownership, possession, and control over Plaintiff’s
       dormitory, and maintained the ability and authority to control and supervise its
       residents that resided in its dormitories, including Plaintiff and Z.P.

       While residing in the on-campus dormitories, the dormitory residents, including
       Plaintiff were required to abide by [Defendant’s] rules and regulations for residing
       in the dormitories.

       As part of its rules and regulations for the control and supervision of its residents
       as set forth above, [Defendant] instituted a knock and check policy performed by
       its RAs and/or RDs to knock and check on each dormitory room and its residents
       so as to ensure the safety of its residents.

(Doc. #1, ¶¶ 152-54).

       In opposing Defendant’s motion to dismiss Count VII, Plaintiff argues that possession or

control of a thing of value is not always a required element of a fiduciary relationship, and that

even if it were a required element, Plaintiff has alleged Defendant controlled a thing of value in

the form of the dormitory residents themselves. The Court is unpersuaded by Plaintiff’s

argument that possession or control of a thing of value is not a required element where the

Shapiro court specifically stated it was a required element in the higher-education context. 921

S.W.2d at 651. In Shapiro, the court dismissed a university student’s fiduciary-duty claim

against her faculty advisor where the petition “contained only bare allegations supporting such a

relationship.” Id.

       Even assuming dormitory residents themselves could be considered things “of value” in

the fiduciary duty context, the Court finds Plaintiff’s allegations with respect to the formation of

a fiduciary relationship between Plaintiff and Defendant are conclusory. Plaintiff alleges

Defendant controlled its dormitory residents, but Plaintiff does not allege any facts supporting

this conclusory statement. Plaintiff does not allege the substance of any policies that affected the

behavior of any residents. Plaintiff alleges the existence of a “knock and check” policy, but

Plaintiff does not allege that this policy required dormitory residents to be in their rooms at any

                                                 10

        Case 4:19-cv-00351-SRB Document 23 Filed 07/26/19 Page 10 of 11
particular time or that the policy prevented non-residents from being in dormitory rooms at a

particular time. The only factual allegation of Defendant exhibiting control over Plaintiff’s

behavior is that Plaintiff was required to live in an on-campus dormitory. This sole allegation

relating to Plaintiff’s subservience to Defendant does not, standing alone, support the finding of a

fiduciary relationship.

       The Court finds Plaintiff’s Count VII fails to state a claim in that it does not allege the

necessary elements of a fiduciary relationship.

       IV.     Conclusion

       Defendant’s Partial Motion to Dismiss for Lack of Subject Matter Jurisdiction and

Failure to State a Claim (Doc. #12) is granted in part and denied in part. The motion is granted

with respect to Counts VI and VII, which are dismissed. The motion is denied in all other

respects.



       IT IS SO ORDERED.

                                                       /s/ Stephen R. Bough
                                                       STEPHEN R. BOUGH
                                                       UNITED STATES DISTRICT JUDGE

Dated: July 26, 2019




                                                  11

        Case 4:19-cv-00351-SRB Document 23 Filed 07/26/19 Page 11 of 11
